TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 12, 2021



                                       NO. 03-20-00431-CV


                         Scientific Machine & Welding, Inc., Appellant

                                                  v.

                                   FlashParking, Inc., Appellee




         APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
                BEFORE JUSTICES GOODWIN, TRIANA, KELLY
                  AFFIRMED -- OPINION BY JUSTICE TRIANA
                 DISSENTING OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on August 3, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.